IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36905

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 466
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 14, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JEFFREY BOND JENSEN,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Judgment of conviction and unified sentence of twenty-five years, with a
       minimum period of confinement of ten years, for second degree kidnapping,
       affirmed.

       Stephen D. Thompson, Ketchum, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jeffrey Bond Jensen pled guilty to second degree kidnapping. I.C. § 18-4501(1). In
exchange for his guilty plea, additional charges including an allegation that Jensen was a
persistent violator were dismissed. The district court sentenced Jensen to a unified term of
twenty-five years, with a minimum period of confinement of ten years. Jensen appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Jensen’s judgment of conviction and sentence are affirmed.




                                                   2